satisfy NRCP 23's class action prerequisites in order to litigate on behalf
                of its members. Accordingly, it granted the motion for declaratory relief.
                Petitioner D.R. Horton then filed this writ petition, asking for two forms of
                relief: (1) that we direct the district court to conduct a thorough NRCP 23
                analysis with respect to the claims Paradise Court is seeking to litigate,
                and (2) that we direct the district court to prohibit Paradise Court from
                representing its members in the underlying litigation.
                            While D.R. Horton's writ petition was pending, this court
                issued an opinion in which we reaffirmed and clarified First Light II.
                Specifically, in Beazer Homes Holding Corp. v. District Court, 128 Nev.
                   , 291 P.3d 128 (2012), we reaffirmed that a district court, upon request,
                must conduct an NRCP 23 analysis to determine whether litigation by
                class action is the superior method of adjudicating homeowners'
                construction defect claims. 128 Nev. at , 291 P.3d at 135. We also
                clarified, however, that a failure to satisfy NRCP 23's class action
                prerequisites does not strip a homeowners' association of its ability to
                litigate on behalf of its members under NRS 116.3102(1)(d). Id. at ,
                291 P.3d at 134-35.
                            Thus, in light of our opinion in Beazer Homes, we conclude
                that partial relief is appropriate insofar as D.R. Horton asks this court to
                order the district court to conduct a thorough NRCP 23 analysis. See
                International Game Tech. v. Dist. Ct., 124 Nev. 193, 197, 179 P.3d 556,
                558 (2008) ("A writ of mandamus is available to compel the performance of
                an act that the law requires as a duty resulting from an office, trust, or
                station. ."); see NRS 34.160. Accordingly, we grant D.R. Horton's writ
                petition in part and direct the clerk of this court to issue a writ of
                mandamus instructing the district court to conduct a proper NRCP 23


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                analysis with respect to the claims for alleged defects.' We decline,
                however, to direct the district court to prohibit Paradise Court from
                representing its members in the underlying litigation, as this request is
                inconsistent with our holding in Beazer Homes. 2 See Beazer Homes, 128
                Nev. at       , 291 P.3d at 134 ("Failure to meet any additional procedural
                requirements, including NRCP 23's class action requirements, cannot strip
                a common-interest community association of its standing to proceed on
                behalf of its members under NRS 116.3102(1)(d).").
                               It is so ORDERED. 3



                                                            Gibbons


                                             J.                                          J.
                Hardesty



                                                            Saitta




                      'We deny D.R. Horton's alternative request for a writ of prohibition.
                      2 In   Beazer Homes, we noted that a homeowners' association has an
                obligation to "reveal the alleged construction defects in sufficient detail" so
                as to enable the district court to develop a meaningful case management
                plan. 128 Nev. at n.5, 291 P.3d at 136 n.5. Thus, while Paradise
                Court may represent its members even if NRCP 23's prerequisites are not
                satisfied, it must sufficiently inform the district court regarding the
                nature of the specific defects being alleged so as to enable the district court
                to conduct the required NRCP 23 analysis.

                      3 The Honorable Ron Parraguirre, Justice, did not participate in the
                decision of this matter.

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
cc:   Hon. Allan R. Earl, District Judge
      Koeller Nebeker Carlson & Haluck, LLP/Las Vegas
      Wood, Smith, Henning & Berman, LLP
      Feinberg Grant Mayfield Kaneda & Litt, LLP
      Eighth District Court Clerk




                                  4